        Case 3:20-cv-18322-BRM-DEA Document 15 Filed 03/31/21 Page 1 of 1 PageID: 236
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                    for the District of New Jersey                            on the following
      ! Trademarks or         ! Patents.    (   !   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      3:20-cv-18322                        12/7/2020                                        for the District of New Jersey
PLAINTIFF                                                                    DEFENDANT
 Par Pharmaceutical, Inc., Par Sterile Products, LLC, and                     Amneal EU, Ltd., Amneal Pharmaceuticals Company GmbH,
 Endo Par Innovation Company, LLC                                             Amneal Pharmaceuticals of New York, LLC, Amneal
                                                                              Biosciences LLC, and Amneal Pharmaceuticals Pvt. Ltd.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 10,844,435                               11/24/2020                  Par Pharmaceutical, Inc.

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
        3/30/2021
                                                         !
                                                     Amendment                  ! Answer            ! Cross Bill    !    Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 10,920,278                               2/16/2021                   Par Pharmaceutical, Inc.

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
